     Case 2:18-cv-01184-JCM-EJY Document 65 Filed 06/08/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4   RAMON MURIC-DORADO,                                       Case No. 2:18-cv-01184-JCM-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al,
 8
                    Defendants.
 9

10
            Before the Court is Defendants’ Expedited Motion to File Affidavits of Service Under Seal
11
     (ECF No. 64). Specifically, Defendants properly point out that the Court ordered service on
12
     Defendants’ Reynolds, Razo, and Neumiller at addresses for each arising from documents filed by
13
     Defendants under seal. However, the Court mistakenly failed to include an order requiring the U.S.
14
     Marshal to file any return of service for each of these individuals under seal.
15
            Accordingly, IT IS HEREBY ORDERED that Defendants’ Expedited Motion to File
16
     Affidavits of Service Under Seal (ECF No. 64) is GRANTED.
17
            IT IS FURTHER ORDERED that any affidavit of service for Defendants Reynolds, Razo,
18
     and Neumiller be filed under seal.
19
            IT IS FURTHER ORDERED that the Clerk of Court shall immediately deliver a copy of this
20
     Order to the U.S. Marshal Service.
21

22
            DATED: June 8, 2020
23

24

25

26                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
